DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final office action on the merits on patent application 16/863856, filed 04/30/2020 which is a division of 15908575, filed 02/28/2018, now U.S. Patent #10658364, attorney docket 17IND0585US02/817063431D1. Application is assigned an effective filing date of 02/28/2018 based on parent application filing date, and applicant is STMicroelectronics.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered. Claims 1-20 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant argues that the art of record Kwon does not teach a third gate insulator adjacent to two doped regions in the second well as required by amended claims 1 and 12. Examiner disagrees.  Figure 18 of Kwon shows doped region 115 and 116 adjacent to gate insulator 158, so the §102 and 103 rejections of those claims and their dependents will be maintained.  
Applicant has amended claim 12 to overcome the §112b rejection, which is withdrawn.
An amended rejection based on Kwon is presented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Amended Claim 12 recites “the third gate insulator” which lacks antecedent.  Examiner will assume the applicant intended to refer to the second gate insulator.
Claims 13-17 depend from claim 12 and carry the same defect.
Claim 17 recites a selection gate and a floating gate, which has already been recited in claim 12.  It is not clear if this is the same or a different element.  Examiner assumes it is the same element because there is no support for a second selection gate.
Amended Claim 18 recites “the first section of the plurality of EEPROM cells”, which lacks antecedent. 
Claims 19 and 20 depend from claim 18 and carry the same defect


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102a1/ a2 as being anticipated by Kwon et al. (U.S. 2012/0037971).

As for claim 1,
Kwon teaches in figures 13 and 14, a memory cell ([0030]), comprising: 
a substrate (100); 
a first well (102), the first well having a first surface and two doped regions (112,113) adjacent to the first surface and separated from one another; 
a first gate insulator (157) on the first surface of the first well in the substrate and adjacent to the two doped regions in the first well, the first gate insulator having a second surface opposite the first surface; 
a floating gate (124/125/126) on the second surface of the first gate insulator; 
a second gate insulator (156) on the first surface of the first well in the substrate; 
a selection gate (121) positioned above the second gate insulator over the first well; 
a second well (103) in the substrate spaced from the first well, the second well having a third surface coplanar with the first surface and two doped regions (115,116) adjacent to the third surface and separated from one another; 
and a third gate insulator (158) on the third surface of the second well in the substrate, the third gate insulator having a fourth surface opposite the third surface, the third gate insulator adjacent to the two doped regions in the second well; 
wherein the floating gate extends from the second surface of the first gate insulator to the fourth surface of the third gate insulator, and wherein the first gate insulator, the second gate insulator, and the third gate insulator are spaced apart from each other (shown in figure 14).

As for claim 2, 
Kwon teaches the memory cell of claim 1 further including: 
a control gate electrode (121) coupled to the second well causing the second well to act as a control gate for the floating gate transistor ([0028]).  

As for claim 3,
Kwon teaches the memory cell of claim 1 wherein the floating gate is composed of polysilicon ([0041]).  

As for claim 4,
Kwon teaches the memory cell of claim 1 further including an isolation region (101) positioned in the substrate between the first well and the second well.  

As for claim 5, 
Kwon teaches the memory cell of claim 4 wherein the isolation region is an N-doped well ([0038]).  

As for claim 6,
Kwon teaches the memory cell of claim 1 wherein the first well and the second well are P-doped wells ([0038]).  

As for claim 7.
Kwon teaches the memory cell of claim 1 further including a first bit line connected to the first well (not shown but taught in paragraph [0047]).  

As for claim 8,
Kwon teaches the memory cell of claim 1 further comprising a third well in the substrate, wherein each of the first and second wells extend into the third well and have a conductivity type opposite a conductivity type of the third well (101, n-well [0038]).  

As for claim 9,
Kwon teaches the memory cell of claim 8, wherein the first and second wells are spaced laterally apart from one another by a portion of the third well (shown in figure 14).  

As for claim 10,
Kwon teaches the memory cell of claim 8, further comprising an isolation region (140) extending into the third well between the first and second wells.  

As for claim 11,
Kwon teaches the memory cell of claim 1, further comprising: 
a selection transistor (121, TR1 [0036]) having a first source or drain region (111) in the first well; 
a floating gate transistor (122) having a second one of the two doped regions in the first well as a second source or drain region (113) in the first well; and a third source or drain region (112) in the first well between the first and second source/drain regions, the third source/drain region being a common source/drain region for the selection transistor and the floating gate transistor.  

As for claim 12,
Kwon teaches a device, comprising: 
a substrate (100); and an array of memory cells, each of the memory cells including: 
a first well (102) in the substrate, the first well having a first surface and two doped regions (112, 113) adjacent to the first surface and separated from one another; 
a first gate insulator (157) on the first surface of the first well in the substrate and adjacent to the two doped regions in the first well, the first gate insulator having a second surface opposite the first surface; 
a selection gate (125) on the first well; 
a second well (103) in the substrate and spaced laterally apart from the first well, the second well having a third surface coplanar with the first surface and two doped regions (115,116) adjacent to the third surface and separated from one another; 
a second gate insulator (158) on the third surface of the second well in the substrate, the second gate insulator having a fourth surface opposite the third surface, the third gate insulator adjacent to the two doped regions in the second well (fig 18); 
and a floating gate (125/126/127) extending from the second surface of the first gate insulator to the fourth surface of the second gate insulator.

As for claim 13,
Kwon teaches the device of claim 12 wherein each of the memory cells includes: 
a third gate insulator (156) between the first well and the selection gate; 
a second gate insulator (157) between the first well and the floating gate; 
and a third gate insulator (158) between the second well and the floating gate.  

As for claim 14,
Kwon teaches the device of claim 12 wherein each of the memory cells includes a control gate electrode (126) coupled to the second well causing the second well to act as a control gate for the floating gate transistor ([0036]).  

As for claim 15,
Kwon teaches the device of claim 12 wherein each of the memory cells further includes an isolation region (140) positioned in the substrate between the first well and the second well.  

As for claim 16,
Kwon teaches the device of claim 12 wherein the first well and the second well are P-doped wells ([0037]).  

As for claim 17,
Kwon teaches the device of claim 12 wherein each of the memory cells further includes: 
a selection transistor (121) having a first source/drain region (111) in the first well; 
a floating gate transistor (125) having a floating gate transistor having one of the two doped regions in the first well as a second source or drain region (113) in the first well; 
and a third source/drain region (112) in the first well between the first and second source/drain regions, the third source/drain region being a common source or drain region for the selection transistor and the floating gate transistor (shown in fig 13).  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Lee et al. (U.S. 2003/0161184)

As for claim 18,
Kwon teaches a device comprising: 
a substrate (100); and 
a memory array (figure 1) in the substrate, 
the memory array including a first section and a second section wherein the first section of the plurality of EEPROM cells is each coupled to function as a ROM cell by a connection at a first metal level over the memory array, (figure 1 shows the EEPROM cells [0043]. Kwon teaches that the cells are connected by bit and word lines that contacts the transistor, which lines must be above the cells.  
Kwon does not teach that the bit lines are metal, however, Lee teaches a metal bit line above the memory cell. It would have been obvious to one skilled because metal is a superior conductor and metal interconnects in a multilevel metal scheme above the cells are ubiquitous in the art. 

As for claim 19,
Kwon in view of Lee makes obvious the device of claim 18 wherein each of the EEPROM cells of the second section includes: 
a first well (102) in the substrate; 
a first gate insulator (157) positioned above the first well in the substrate; 
a floating gate (125) positioned above the first gate insulator; 
a second gate insulator (156) positioned above the first well in the substrate; 
a selection gate (121) positioned above the second gate insulator over the first well; 
a second well (103) in the substrate spaced from the first well; 
a third gate insulator (158) positioned above the second well in the substrate; 
and wherein the floating gate extends from the first well to the second well and is positioned above the third gate insulator. 126 connects to 125 at 127).

As for claim 20. 
Kwon in view of Lee makes obvious the device of claim 19 wherein each of the EEPROM cells of the second section includes a control gate electrode (126) coupled to the second well causing the second well to act as a control gate for the floating gate transistor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893